t c memo united_states tax_court ernest romero jr petitioner v commissioner of internal revenue respondent docket no 24327-07l filed date ernest romero jr pro_se cindy park for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his unpaid and income_tax liabilities the issue for decision is whether respondent abused unless otherwise indicated all section references are to the internal_revenue_code his discretion by sustaining the filing of the notice_of_federal_tax_lien against petitioner we find respondent did not abuse his discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time he filed the petition background petitioner requested and received extensions to file hi sec_2002 and income_tax returns these returns were due_date and respectively his return was due_date petitioner filed hi sec_2002 and income_tax returns on or about april april and date respectively on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien regarding tax_year sec_2002 and the notice_of_federal_tax_lien stated petitioner owed liabilities as follows type of tax form_1040 form_1040 form_1040 tax period amount owed dollar_figure dollar_figure dollar_figure on date petitioner timely submitted form request for a collection_due_process_hearing request regarding and to respondent petitioner’s offer-in-compromise proposal in the request petitioner stated the lien would impair his efforts to procure employment and would damage his credit he further stated he had previously suggested and again was suggesting the following offer-in-compromise oic if the penalties and interest were waived he would be able to borrow the money from his father and pay the taxes in full settlement officer vic morel officer morel was the appeals settlement officer assigned to petitioner petitioner requested a face-to-face collection_due_process_hearing cdp hearing before the cdp hearing officer morel requested that petitioner submit a completed form 433-a collection information statement for wage earners and self-employed individuals along with backup documentation and information petitioner submitted the requested information and officer morel used it to calculate petitioner’s tentative reasonable collection potential rcp to be dollar_figure future income value fiv of dollar_figure plus net equity in assets of dollar_figure at the time petitioner’s entire tax_liability including years not at issue in the notice_of_federal_tax_lien was approximately dollar_figure officer morel determined that petitioner’s rcp precluded him from having an oic accepted because he could pay the entire tax_liability and the sole basis on which petitioner sought an oic was doubt as to collectibility officer morel sent petitioner a letter scheduling the face- to-face cdp hearing and asking petitioner for additional information he asked petitioner to explain or describe special circumstances which might affect his ability to pay and to provide the following additional information for his use in recalculating petitioner’s rcp income information bank statements leases on his rental property and information on his transportation_expenses health care expenses and legal expenses petitioner sent officer morel most of the information requested and included reports from a psychiatrist and a psychologist to support his claim of special circumstances using this information officer morel decreased petitioner’s fiv which reduced petitioner’s rcp from dollar_figure to dollar_figure fiv of dollar_figure plus asset equity table value of dollar_figure however officer morel determined on the basis of the reports of the psychiatrist and the psychologist that petitioner did not meet the criteria for special circumstances the psychiatrist’ sec_2 the record is unclear for which tax periods in addition to and petitioner owed tax_liabilities however tax_liabilities for and were in uncollectible status report stated petitioner would be able to return to work by date and as of that date he would be considered fully recovered the psychologist’s report gave petitioner a guardedly optimistic prognosis and reported that petitioner ceased psychotherapeutic sessions on date face-to-face cdp hearing officer morel conducted the face-to-face cdp hearing on date at the irs appeals_office in los angeles as of date petitioner’s total outstanding tax_liability for all periods was approximately dollar_figure petitioner orally proposed an oic of dollar_figure officer morel explained to petitioner that he did not qualify for an oic because his rcp exceeded the liability owed and officer morel provided petitioner with copies of the income expense table asset equity table and the rcp calculation petitioner said he would pay the tax in full if penalties and interest were abated officer morel explained that absent reasonable_cause or administrative delay the penalties and interest could not be compromised officer morel suggested an installment_agreement and petitioner stated he was not interested petitioner did not dispute officer morel’s finding that he did not meet the criteria for special circumstances post-cdp hearing petitioner contacted officer morel after the cdp hearing and questioned the fiv officer morel determined and used in calculating petitioner’s rcp petitioner sent a letter to officer morel stating that his monthly income was lower than the figure officer morel used and that he expected his disability benefits to terminate in months petitioner stated that after his disability benefits terminated his monthly expenses would exceed his monthly income and he did not understand why he would not qualify for an oic subsequently officer morel talked with petitioner over the phone and decreased petitioner’s fiv which decreased petitioner’s rcp initially in calculating petitioner’s fiv officer morel included income from three sources employment with venturi staffing partners unemployment benefits and disability benefits petitioner informed officer morel that he had worked for venturi staffing for only days and officer morel decreased petitioner’s fiv by removing this as a source_of_income petitioner also informed officer morel that he received unemployment benefits biweekly instead of weekly officer morel adjusted petitioner’s fiv to reflect this change in timing finally petitioner informed officer morel that he expected his unemployment benefits to terminate in months but officer morel did not adjust petitioner’s fiv because it was a future event these adjustments resulted in a net decrease in petitioner’s fiv from dollar_figure to dollar_figure which decreased petitioner’s rcp from dollar_figure to dollar_figure even with these adjustments petitioner’s rcp still exceeded the tax_liability and officer morel determined acceptance of petitioner’s dollar_figure oic was precluded by statute and regulations officer morel informed petitioner of this and suggested an installment_agreement petitioner rejected the installment_agreement notice_of_determination on date officer morel issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination sustained the filing of the lien stated that petitioner had suggested a dollar_figure oic to satisfy his dollar_figure liability and this oic could not be accepted because it was less than petitioner’s rcp of dollar_figure and verified that the requirements of applicable laws had been met that the issues raised had been considered and that the proposed collection action balanced the need for efficient collection_of_taxes with the legitimate concerns that such action be no more intrusive than necessary see sec_6330 petitioner timely petitioned this court for review of the notice_of_determination sustaining the lien for and petitioner asserts officer morel made his determination with erroneous information and failed to recalculate his rcp once correct information was brought to his attention respondent asserts petitioner did not submit an oic for consideration and officer morel properly determined petitioner’s ineligibility for an oic i jurisdiction and standard of review opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 and b further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite petitioner does not dispute the underlying tax_liability rather petitioner disputes respondent’s rejection of his alleged oic accordingly we review this determination for abuse_of_discretion under an abuse_of_discretion standard we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 vacated 439_f3d_1009 9th cir see also 112_tc_19 ii offer-in-compromise sec_7122 authorizes the commissioner to compromise a taxpayer’s outstanding liabilities the regulations and procedures under sec_7122 provide the exclusive method of effecting a binding nonjudicial compromise 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 648_f2d_1198 9th cir citing 278_us_282 affg in part revg in part and remanding per curiam on other grounds tcmemo_1979_71 sec_301_7122-1 proced admin regs provides an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary an offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary see nash v commissioner tcmemo_2008_250 harbaugh v commissioner tcmemo_2003_316 see also wagner v commissioner tcmemo_1990_443 compromise agreements under sec_7122 are required to be in writing prakash v commissioner tcmemo_1990_106 same foulds v commissioner tcmemo_1989_29 same an oic must be submitted on a special form prescribed by the secretary riederich v commissioner 985_f2d_574 9th cir affg without published opinion tcmemo_1991_164 laurins v commissioner supra pincite sec_601_203 statement of procedural rules identifies form_656 offer_in_compromise as the form required for an oic offers in compromise are required to be submitted on form_656 properly executed and accompanied by a financial statement on form_433 if based on inability to pay form_656 is used in all cases regardless of whether the amount of the offer is tendered in full at the time the offer is filed or the amount of the offer is to be paid_by deferred payment or payments see also godwin v commissioner tcmemo_2003_289 taxpayers who wish to propose an offer_in_compromise must submit a form_656 offer_in_compromise affd 132_fedappx_785 11th cir ringgold v commissioner tcmemo_2003_199 settlement of tax_liabilities for less than the amount owed requires the completion of form petitioner did not submit a form_656 or any other writing made under penalty of perjury to compromise his tax_liabilities petitioner proposed in writing an offer to pay the full amount of the tax in exchange for respondent’s waiving penalties and interest later petitioner orally proposed a dollar_figure oic petitioner was cooperative in submitting requested documentation to respondent and using this documentation respondent was able to calculate petitioner’s rcp using the information petitioner provided respondent repeatedly advised him that he would not qualify for an oic based on his rcp without the submission of a formal oic we cannot determine whether respondent abused his discretion in sustaining the filing of the lien see o’neil v commissioner tcmemo_2009_183 however assuming petitioner made a formal oic in either of the amounts he proposed we would sustain respondent’s calculation of petitioner’s rcp and find there was no abuse_of_discretion iii calculation of rcp petitioner asserts officer morel should have lowered his rcp to reflect the anticipated termination of petitioner’s disability benefits a compromise based on doubt as to collectibility which petitioner seeks may be accepted where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs with respect to offers- in-compromise on this basis we observed in 125_tc_301 affd 469_f3d_27 1st cir generally under the commissioner’s administrative pronouncements an offer to compromise based on doubt as to collectibility will be acceptable only if the offer reflects the reasonable collection potential of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 c b see also internal_revenue_manual irm pt date absent special circumstances a doubt as to collectibility datc offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance the taxpayer’s rcp includes realizable equity in assets owned by the taxpayer as well as amounts collectible from the taxpayer’s future income after allowing for payment of necessary living_expenses id pt generally where an appeals employee has followed the commissioner’s guidelines to ascertain a taxpayer’s rcp and rejected the taxpayer’s collection alternative on that basis we have found no abuse_of_discretion lemann v commissioner tcmemo_2006_37 see also schulman v commissioner tcmemo_2002_129 petitioner asserts officer morel abused his discretion in calculating petitioner’s rcp because officer morel did not reduce petitioner’s fiv after being informed that petitioner’s disability benefits were expected to terminate in months the irm defines future income as an estimate of a taxpayer’s ability to pay based on an analysis of gross_income less necessary living_expenses for a specific number of months into the future irm pt date the irm instructs the settlement officer to consider the taxpayer’s general overall situation including such facts as age health marital status number and age of dependents level of education or occupational training and work experience id pt the irm further states that some situations may warrant placing a different value on future income than current or past income indicates and lists inter alia two situations relevant here where income will increase or decrease or current necessary expenses will increase or decrease and where a taxpayer is temporarily unemployed or underemployed id pt where income or current necessary expenses will increase or decrease the irm instructs the settlement officer to adjust the amount or number of payments to what is expected during the appropriate number of months id where the taxpayer is temporarily unemployed or underemployed the irm instructs the settlement officer to use the level of income expected if the taxpayer were fully employed if the potential for employment is apparent id it further states that each case should be judged on its own merit including consideration of special circumstances or relating to effective tax_administration issues id we are satisfied officer morel judged petitioner’s case on the unique circumstances of petitioner’s individual situation and did not abuse his discretion in determining petitioner’s fiv and rcp officer morel repeatedly worked with petitioner in petitioner’s attempts to become eligible for an oic after a tentative rcp determination revealed petitioner was ineligible for an oic officer morel asked petitioner to explain special circumstance sec_3 and provide additional information which could in some cases the secretary will accept an offer of less than the reasonable collection potential of the case if there are special circumstances revproc_2003_71 sec_4 2003_2_cb_517 special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential of the case or if no demonstration of such suffering can be made circumstances justifying acceptance of an amount less than reasonable collection potential of the case based on public policy or equity considerations irm pt date effective tax_administration and doubt as to collectibility with special continued affect his eligibility for an oic after the additional information revealed that petitioner did not meet the criteria for special circumstances and was still ineligible for an oic officer morel continued to communicate with petitioner about his calculations after discussing the matter with petitioner officer morel made adjustments to petitioner’s fiv to reflect the loss of a source_of_income venturi staffing and a difference in the timing of benefits biweekly but he did not make an adjustment to reflect the anticipated termination of petitioner’s disability benefits we are satisfied officer morel made appropriate adjustments to petitioner’s fiv although pursuant to the irm officer morel could have decreased petitioner’s fiv to reflect the anticipated termination of disability benefits he is equally justified in not decreasing petitioner’s fiv petitioner was unemployed and receiving unemployment and disability benefits when he began discussing the possibility of an oic upon receiving two mental health reports suggesting that petitioner was able to return to work immediately and was no longer disabled officer morel continued circumstances to demonstrate that compelling public policy or equity considerations justify a compromise the taxpayer must be able to demonstrate that because of exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner sec_301_7122-1 proced admin regs decided not to decrease petitioner’s fiv to reflect the anticipated termination of disability benefits where a taxpayer is presently unemployed the settlement officer is instructed to look to the level of income expected if the taxpayer were fully employed if the potential for employment is apparent although at one time petitioner was unable to work because of his disability this was no longer the case petitioner was not disabled and was able to work although petitioner anticipated losing a source_of_income the unique circumstances of petitioner’s situation suggested that petitioner was losing this source_of_income about the same time as he was gaining the ability to return to work accordingly we are satisfied that officer morel followed the irm in determining petitioner’s fiv and calculating petitioner’s rcp and did not abuse his discretion to reflect the foregoing decision will be entered for respondent
